Citation Nr: 0302980	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,353.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs Regional Office (RO) Waco, 
Texas, that denied the above claim.  The veteran was 
scheduled for a video-conference hearing before the Board in 
December 2000; however, he canceled this hearing.  See 
Statement from the veteran, dated November 15, 2000.  

In August 2000, the RO denied entitlement to a disability 
rating in excess of 30 percent for the veteran's service-
connected hypertensive heart disease.  He perfected an appeal 
to the Board.  By means of a November 2002 rating decision, 
the RO increased the disability rating for hypertensive heart 
disease to 60 percent.  The veteran then withdrew his appeal.  
See 38 C.F.R. § 20.204 (2002); see also Statement in Support 
of Claim, dated November 19, 2002.  


FINDINGS OF FACT

1.  An overpayment of compensation benefits occurred through 
failure of the veteran to report the fact that he and his 
wife had divorced on a timely basis.

2.  VA is not at fault for the creation of the overpayment of 
compensation benefits in the amount of $3,353.00.

3.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities.

4.  Recovery of the overpayment would not defeat the purpose 
for which compensation benefits were awarded.

5.  Failure to make restitution would result in unfair gain 
to the veteran.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the compensation 
overpayment.
CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $3,353.00 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO awarded the veteran compensation benefits, with 
additional benefits payable for a dependent spouse, in July 
1990.  He was advised by letter dated September 6, 1990, that 
he was receiving additional benefits for his spouse, that he 
must notify VA immediately if there was any change in the 
number or status of his dependents, and that failure to 
promptly do so would result in the creation of an 
overpayment.  

In October 1998, the RO wrote to the veteran and requested 
that he complete a Status of Dependents Questionnaire; 
however, this form was returned by the post office.  In a 
telephone conversation with the veteran in July 1999, he 
informed the RO that he had divorced his wife and later 
remarried.   At the RO's request, he provided documents 
showing that he divorced his first wife in August 1990 and 
remarried in December 1994.

The veteran's compensation benefits were decreased in 
September 1990 due to his failure to promptly report his 
divorce from his first wife, resulting in an overpayment of 
$3,353.00.  Thereafter, he submitted a claim for waiver of 
this overpayment to the RO.  He stated that he did not know 
that he had to contact VA.  He also said that collection of 
the overpayment would cause undue financial hardship for his 
family and that he had health problems, including high blood 
pressure.    

The veteran's most recent Financial Status Report (FSR) is 
dated in November 2000.  Total monthly net income was 
$3,648.90, including salary and VA compensation benefits in 
the amount of $248.00.  Monthly expenses included $635.00 for 
rent or mortgage; $725.00 for two car payments; $450.00 for 
food; $325.00 for utilities and heat; $125.00 for dry 
cleaning; $175.00 for gasoline; $170.00 for medicine; $90.00 
for telephone; $40.00 for furniture; $114.00 for car 
insurance; $30.00 for a credit union; $70.00 for a debt to a 
hospital; $315.00 for a VISA card; $40.00 for GE Capital 
Financial; and $40.00 for American General Financial, 
totaling $3,344.00.  The veteran had a positive monthly 
balance of income to expense in the amount of $304.90.


Criteria

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2002); 38 C.F.R. § 1.963 (2002).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (2002).


Analysis

Preliminary Matter: Duty to Assist

Finally, the Board points out that the notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA), do not apply to this appeal.  See Barger v. Principi, 
16 Vet. App. 132 (2002).


Waiver of Recovery of Overpayment

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the veteran was at fault in the creation of the overpayment.  

The debt was created because he did not report pertinent 
information in a timely manner, despite being advised of the 
necessity to do so.  His argument that he did not understand 
his obligation to timely report the fact that he and his wife 
had divorced strains credibility.  The veteran was 
specifically told by the RO in a letter dated September 6, 
1990, that he was receiving additional benefits for his 
spouse and that he had to report any change in the number or 
status of his dependents in order to prevent an overpayment.  
This letter was mailed to him just one month after his 
divorce.  In any event, regulations are binding on all who 
seek to come within their sphere "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991); see also Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000).

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2).  This element requires weighing the 
fault of the debtor against the fault of VA.  The RO does not 
appear to be at fault in creation of the overpayment.  It 
duly notified the veteran in advance that a change in the 
number or status of dependents must be reported.  Once the RO 
was advised of the veteran's divorce, it acted promptly in 
adjusting his compensation benefits and in assessing an 
overpayment.  Thus, there is no fault on the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  The veteran's 
most recent FSR shows monthly income to outweigh monthly 
expenses by $304.90.  In November 2002, his VA disability 
compensation was increased to $863.00 effective April 2000, 
creating an even greater positive balance of income to 
expenses.  

Further, the veteran's reported expenses of $125.00 per month 
for dry cleaning and $90.00 for telephone appear high and are 
to some extent discretionary.  Several of his installment 
debts ($350.00 for one car; $30.00 for a credit union; 
$315.00 for a VISA card; $40.00 for GE Capital Financial; and 
$40.00 for American General Financial, totaling $775.00) 
should also have been satisfied as of the date of this 
decision and if not, could be satisfied within a reasonable 
period of time.  

The fact that he may have incurred additional installment 
debt obligations will not excuse repayment of the debt owed 
to the Government.  The debt owed to the Government must be 
given the same priority as the other outstanding debts.  

After careful analysis of the veteran's financial status, it 
is the Board's opinion that payment of the outstanding 
indebtedness would not prevent him from providing himself 
with the basic necessities of life. 

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The purpose of VA 
disability compensation benefits is to compensate veterans 
who suffer from disability related to service for an average 
impairment of earning capacity related to their disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  In 
this case, the veteran continues to receive VA compensation 
benefits, and recovery of the overpayment would not defeat 
the purpose of benefits otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the fault for creation of the overpayment lies solely 
with the veteran.  Because of his failure to promptly 
disclose pertinent information to VA, he received additional 
VA benefits to which he was not entitled under the law.  The 
Board finds, therefore, that receipt of additional VA 
benefits constituted unjust enrichment to the extent of those 
benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA compensation benefits, nor is 
there any evidence that he did so.




After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $3,353.00 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002).  In denying waiver in this 
instance, all the foregoing factors have been carefully 
weighed.  Ultimately, the preponderance of the evidence is 
against the veteran's claim. 


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,353.00 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

